Citation Nr: 1700322	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-21 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits.

(The issue of entitlement to additional Department of Veterans Affairs (VA) compensation based on E.M. being recognized as a child for VA benefits purposes is the subject of another decision under a different docket number.)


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals from February 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was last before the Board in January 2014.  At that time, the Board remanded the matter for additional development and notice to the appellant as well as possible readjudication and the issuance of a Supplemental Statement of the Case (SSOC).  The RO conducted the requested development and provided notice to the unrepresented appellant of her right to representation.  The notice letter did not expressly include notice that she has a right to a hearing, including a Board hearing, and the right to present argument in support of her claim.  The RO did not issue an SSOC.  Given the procedural irregularities in this matter, the Board finds that strict compliance with the instructions regarding notification is required and was not satisfied by resending the July 2011 SOC to the appellant.  For this reason and for the reasons set forth in more detail below, the matter will again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) based on administrative errors made by the RO.  38 U.S.C.A. § 7107 (a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As the Board noted in its January 2014 Remand, the appellant's claim is inextricably intertwined with the Veteran's claim to entitlement to additional VA compensation based on E.M. being recognized as a child for VA purposes (also remanded under a different docket number).  The Board previously directed that the RO issue an SOC in that matter and only then return this matter to the Board.  The claims file does not reflect that any SOC was issued in that matter, so remand is required for resolution of that claim prior to a final decision on this matter.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

This matter was previously remanded for further development, additional notice, and, only if necessary, the issuance of a Supplemental Statement of the Case (SSOC).  The requested development was conducted and notice was provided.  However, given the procedural irregularities in this and the related matter, the Board finds that proper notice to appellant now requires the issuance of an SSOC on this matter, but only after the issuance of an SOC with respect to the Veteran's claim of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.

The SSOC in this matter will inform the appellant of her rights (including to representation, to a hearing, and to present argument on her behalf) and, further, will provide updated notice of the reasons and bases for the RO's denial of her claim in light of the additional development and readjudication of the Veteran's related claim.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

Only after an SOC has been issued with respect to the Veteran's claim of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes, readjudicate the appellant's claim.  If the benefits sought in connection with the claim remains denied, the appellant, her representative (if applicable), the Veteran as a potentially interested party, and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

